                                    EXHIBIT I
                             [May 2021 Notice of Invoice]




DOCS_DE:235588.2 18489/002
 Case 2-19-20905-PRW, Doc 1258-9, Filed 08/25/21, Entered 08/25/21 12:29:32,
                  Description: Exhibit I - May 2021, Page 1 of 16
                               Pachulski Stang Ziehl & Jones LLP
                                       10100 Santa Monica Blvd.
                                              13th Floor
                                        Los Angeles, CA 90067
                                                                  May 31, 2021
JIS                                                               Invoice 128250
                                                                  Client   18489
                                                                  Matter   00002
                                                                           JIS

RE: Committee Representation

 _______________________________________________________________________________________

         STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 05/31/2021
               FEES                                                $68,287.00
               EXPENSES                                             $2,502.88
               TOTAL CURRENT CHARGES                               $70,789.88

               BALANCE FORWARD                                    $782,119.51
               TOTAL BALANCE DUE                                  $852,909.39




       Case 2-19-20905-PRW, Doc 1258-9, Filed 08/25/21, Entered 08/25/21 12:29:32,
                        Description: Exhibit I - May 2021, Page 2 of 16
Pachulski Stang Ziehl & Jones LLP                                    Page:     2
Diocese of Rochester O.C.C.                                          Invoice 128250
18489 - 00002                                                        May 31, 2021




  Summary of Services by Professional
  ID        Name                        Title              Rate       Hours              Amount

 BMM        Michael, Brittany M.        Counsel           695.00      38.60           $26,827.00

 IAWN       Nasatir, Iain A. W.         Partner           700.00       7.80            $5,460.00

                                                                      50.20           $35,140.00
 IDS        Scharf, Ilan D.             Partner           700.00
                                                                       0.20             $140.00
 JIS        Stang, James I.             Partner           700.00
                                                                       2.40             $720.00
 NPL        Lockwood, Nancy P. F.       Paralegal         300.00
                                                                     99.20             $68,287.00




        Case 2-19-20905-PRW, Doc 1258-9, Filed 08/25/21, Entered 08/25/21 12:29:32,
                         Description: Exhibit I - May 2021, Page 3 of 16
Pachulski Stang Ziehl & Jones LLP                                      Page:     3
Diocese of Rochester O.C.C.                                            Invoice 128250
18489 - 00002                                                          May 31, 2021


  Summary of Services by Task Code
  Task Code         Description                                Hours                      Amount

 BL                 Bankruptcy Litigation [L430]               13.10                     $9,168.50

 CA                 Case Administration [B110]                  1.40                      $973.00

 CO                 Claims Admin/Objections[B310]               3.80                     $1,740.00

 GC                 General Creditors Comm. [B150]             10.50                     $7,325.50

 H                  Hearings                                   10.30                     $7,203.50

 IC                 Insurance Coverage                         11.60                     $8,107.00

 RP                 Retention of Prof. [B160]                   0.10                       $30.00

 SL                 Stay Litigation [B140]                     48.40                    $33,739.50

                                                                       99.20            $68,287.00




       Case 2-19-20905-PRW, Doc 1258-9, Filed 08/25/21, Entered 08/25/21 12:29:32,
                        Description: Exhibit I - May 2021, Page 4 of 16
Pachulski Stang Ziehl & Jones LLP                                   Page:     4
Diocese of Rochester O.C.C.                                         Invoice 128250
18489 - 00002                                                       May 31, 2021


  Summary of Expenses
  Description                                                                            Amount
Attorney Service [E107]                                                          $133.20
Conference Call [E105]                                                           $219.20
Lexis/Nexis- Legal Research [E                                                       $27.12
Outside Services                                                                 $550.00
Postage [E108]                                                                   $340.16
Reproduction Expense [E101]                                                    $1,156.20
Reproduction/ Scan Copy                                                              $77.00

                                                                                        $2,502.88




       Case 2-19-20905-PRW, Doc 1258-9, Filed 08/25/21, Entered 08/25/21 12:29:32,
                        Description: Exhibit I - May 2021, Page 5 of 16
Pachulski Stang Ziehl & Jones LLP                                                            Page:     5
Diocese of Rochester O.C.C.                                                                  Invoice 128250
18489 - 00002                                                                                May 31, 2021


                                                                                     Hours           Rate      Amount

  Bankruptcy Litigation [L430]
 05/12/2021   IDS      BL       Analyze NRA decision regarding question from          1.20        700.00       $840.00
                                committee on bad fifth filing.
 05/12/2021   IDS      BL       Email to committee regarding bad fifth filing.        0.60        700.00       $420.00
 05/19/2021   IDS      BL       Email to Chambers regarding sealing motion.           0.10        700.00        $70.00
 05/19/2021   IDS      BL       Finalize sealing motion.                              1.40        700.00       $980.00
 05/20/2021   IDS      BL       Email to Brittany Michael regarding strategy on       0.20        700.00       $140.00
                                sealing motion.
 05/20/2021   IDS      BL       Memo to SCC regarding case status.                    1.20        700.00       $840.00
 05/20/2021   IDS      BL       Revise SCC joinder regarding sealing motion.          0.60        700.00       $420.00
 05/21/2021   IDS      BL       Finalize motion to seal joinder.                      0.50        700.00       $350.00
 05/21/2021   IDS      BL       Email to SCC regarding seal motion hearing.           0.30        700.00       $210.00
 05/21/2021   BMM      BL       Call with I. Scharf regarding Debtor's motion to      0.30        695.00       $208.50
                                settle with insurers.
 05/25/2021   IDS      BL       Review Diocese response regarding sealing motion.     0.80        700.00       $560.00
 05/25/2021   IDS      BL       Review Garrett objection to sealing motion.           0.90        700.00       $630.00
 05/25/2021   IDS      BL       Review caselaw cited by Garrett and Diocese           1.40        700.00       $980.00
                                regarding sealing motion.
 05/25/2021   IDS      BL       Telephone conference with Chambers regarding          0.20        700.00       $140.00
                                reply to objection to seal motion.
 05/25/2021   IDS      BL       Review caselaw regarding use of pseudonyms for        1.80        700.00      $1,260.00
                                CVA cases.
 05/25/2021   IDS      BL       Telephone conference with BMM regarding Diocese       0.20        700.00       $140.00
                                response regarding sealing motion.
 05/27/2021   IDS      BL       Finalize reply to Garnett and Diocese objections.     1.40        700.00       $980.00

                                                                                     13.10                    $9,168.50

  Case Administration [B110]
 05/10/2021   BMM      CA       Call with Debtor's counsel regarding ongoing case     0.30        695.00       $208.50
                                issues.
 05/21/2021   BMM      CA       Draft notice of hearing (.4); review deadlines and    0.90        695.00       $625.50
                                service requirements (.3); discuss service with S.
                                Lee (.2).
 05/24/2021   BMM      CA       Call with Debtor's counsel regarding ongoing case     0.20        695.00       $139.00
                                issues.

                                                                                      1.40                     $973.00




       Case 2-19-20905-PRW, Doc 1258-9, Filed 08/25/21, Entered 08/25/21 12:29:32,
                        Description: Exhibit I - May 2021, Page 6 of 16
Pachulski Stang Ziehl & Jones LLP                                                              Page:     6
Diocese of Rochester O.C.C.                                                                    Invoice 128250
18489 - 00002                                                                                  May 31, 2021


                                                                                       Hours           Rate      Amount

  Claims Admin/Objections[B310]
 05/05/2021   IDS      CO       Analysis of claims valuation.                           1.50        700.00      $1,050.00
 05/27/2021   NPL      CO       Email communications with I. Scharf and B.              0.20        300.00        $60.00
                                Michael regarding cases related to Gannett objection
                                to Committee motion to seal.
 05/27/2021   NPL      CO       Case research regarding Committee reply to              2.10        300.00       $630.00
                                Gannet's opposition to Committee's motion to seal.

                                                                                        3.80                    $1,740.00

  General Creditors Comm. [B150]
 05/10/2021   IDS      GC       Telephone call with Diocese counsel regarding case      0.40        700.00       $280.00
                                status, including lift stay demand and parish
                                stipulation.
 05/13/2021   BMM      GC       Call with claimant.                                     0.30        695.00       $208.50
 05/18/2021   IAWN GC           Review draft brief re relief from stay (.8); provide    0.90        700.00       $630.00
                                comments re same to Michaels (.1)
 05/19/2021   BMM      GC       Meeting with State Court Counsel regarding relief       0.70        695.00       $486.50
                                from stay.
 05/21/2021   BMM      GC       Call with claimant regarding case status.               0.30        695.00       $208.50
 05/24/2021   IDS      GC       Draft agenda for SCC meeting.                           0.70        700.00       $490.00
 05/24/2021   IDS      GC       Attend SCC meeting regarding case issues,               1.00        700.00       $700.00
                                including Burns Bower retention.
 05/24/2021   IDS      GC       Telephone conference with M. Garabedien regarding       0.40        700.00       $280.00
                                media coverage of case.
 05/24/2021   BMM      GC       Participate in call with SCC regarding relief from      1.50        695.00      $1,042.50
                                stay and other case issues.
 05/25/2021   IDS      GC       Agenda to Committee regarding call.                     0.80        700.00       $560.00
 05/26/2021   IDS      GC       Committee meeting regarding stay relief motions,        1.00        700.00       $700.00
                                retention of insurance counsel.
 05/26/2021   BMM      GC       Draft Committee meeting minutes.                        0.20        695.00       $139.00
 05/26/2021   BMM      GC       Participate in and take minutes at Committee            1.60        695.00      $1,112.00
                                meeting regarding ongoing case matters.
 05/27/2021   BMM      GC       Respond to SCC inquiry.                                 0.30        695.00       $208.50
 05/28/2021   IDS      GC       Email to SCC regarding hearing preparation for          0.40        700.00       $280.00
                                sealing motion.

                                                                                       10.50                    $7,325.50




       Case 2-19-20905-PRW, Doc 1258-9, Filed 08/25/21, Entered 08/25/21 12:29:32,
                        Description: Exhibit I - May 2021, Page 7 of 16
Pachulski Stang Ziehl & Jones LLP                                                                Page:     7
Diocese of Rochester O.C.C.                                                                      Invoice 128250
18489 - 00002                                                                                    May 31, 2021


                                                                                         Hours           Rate      Amount

  Hearings
 05/27/2021   IDS      H        Review case law and pleadings to preparation for          4.20        700.00      $2,940.00
                                hearing on sealing motion.
 05/28/2021   IDS      H        Attend hearing on motion to seal.                         1.00        700.00       $700.00
 05/28/2021   IDS      H        Prepare for hearing on motion to seal.                    3.80        700.00      $2,660.00
 05/28/2021   BMM      H        Participate in hearing on motion to seal.                 1.30        695.00       $903.50

                                                                                         10.30                    $7,203.50

  Insurance Coverage
 05/04/2021   IAWN IC           Review emails between Ilan Scharf and TCC re stay         0.20        700.00       $140.00
                                and status
 05/06/2021   IDS      IC       Continue valuation analysis regarding abusive             1.30        700.00       $910.00
                                claims.
 05/11/2021   IAWN IC           Review Ilan Scharf lengthy email re status of case        0.20        700.00       $140.00
                                and debtor telephone call
 05/12/2021   IAWN IC           Review Ilan Scharf Cali emails re NRA decision            0.10        700.00        $70.00
 05/14/2021   IAWN IC           Review SCC comments re bar date and naming                0.20        700.00       $140.00
                                defendants
 05/20/2021   IAWN IC           Telephone conference with Ilan Scharf and Mitchell        0.50        700.00       $350.00
                                re DOR settlement w/ Interstate and London market
 05/20/2021   IAWN IC           Review emails from Ilan Scharf and Michaels re            0.10        700.00        $70.00
                                Donato settlement motion
 05/20/2021   IAWN IC           Review SCC comments re Donato motion                      0.10        700.00        $70.00
 05/20/2021   IDS      IC       Telephone call with Donato regarding Interstate           0.40        700.00       $280.00
                                settlement.
 05/20/2021   BMM      IC       Call with I. Nasatir and I. Scharf regarding Diocese's    0.50        695.00       $347.50
                                insurer settlement.
 05/21/2021   IAWN IC           Review Ilan Scharf and James Fine emails re relief        0.20        700.00       $140.00
                                from stay
 05/21/2021   IDS      IC       Telephone call with Anderson regarding insurance          0.40        700.00       $280.00
                                litigation.
 05/21/2021   BMM      IC       Call with I. Scharf and I. Nasatir regarding Debtor's     0.30        695.00       $208.50
                                insurance settlement.
 05/24/2021   IAWN IC           Telephone conference w/ SCC re insurance and LMI          1.50        700.00      $1,050.00
                                settlement
 05/24/2021   IAWN IC           Review Ilan Scharf email re same                          0.10        700.00        $70.00
 05/25/2021   IAWN IC           Review Spokane objections against settlement,             1.00        700.00       $700.00




       Case 2-19-20905-PRW, Doc 1258-9, Filed 08/25/21, Entered 08/25/21 12:29:32,
                        Description: Exhibit I - May 2021, Page 8 of 16
Pachulski Stang Ziehl & Jones LLP                                                                Page:     8
Diocese of Rochester O.C.C.                                                                      Invoice 128250
18489 - 00002                                                                                    May 31, 2021


                                                                                         Hours           Rate      Amount
                                Murray declaration
 05/25/2021   IAWN IC           Review Ilan Scharf status report to SCC                   0.10        700.00        $70.00
 05/25/2021   BMM      IC       Legal research on insurance settlement in                 1.30        695.00       $903.50
                                precedential cases.
 05/26/2021   IAWN IC           Review Michaels email re retention of Burns               0.10        700.00        $70.00
 05/28/2021   IAWN IC           Review Michaels email to Burns and Blair re LMI           0.10        700.00        $70.00
                                settlement
 05/28/2021   IAWN IC           Review LMI settlement papers                              2.40        700.00      $1,680.00
 05/28/2021   BMM      IC       Communications with counsel regarding case                0.30        695.00       $208.50
                                administration
 05/28/2021   BMM      IC       Call with I. Scharf regarding Debtor's motion to          0.20        695.00       $139.00
                                settle with LMI/Interstate.

                                                                                         11.60                    $8,107.00

  Retention of Prof. [B160]
 05/28/2021   NPL      RP       Review and reply to email from B. Michael                 0.10        300.00        $30.00
                                regarding employment application for Burns Bowen
                                Bair.

                                                                                          0.10                      $30.00

  Stay Litigation [B140]
 05/03/2021   IDS      SL       Email to SCC regarding stay relief.                       0.40        700.00       $280.00
 05/03/2021   IDS      SL       SCC call regarding stay relief.                           1.00        700.00       $700.00
 05/03/2021   BMM      SL       Revise relief from stay joinder.                          0.40        695.00       $278.00
 05/04/2021   IDS      SL       Telephone call with Donato regarding stay relief.         0.20        700.00       $140.00
 05/04/2021   IDS      SL       Email to SCC regarding case issues including stay         0.20        700.00       $140.00
                                relief.
 05/05/2021   IDS      SL       Work on stay relief pleadings.                            1.80        700.00      $1,260.00
 05/10/2021   IDS      SL       Revise lift stay motion.                                  1.80        700.00      $1,260.00
 05/10/2021   IDS      SL       Analysis of abuse claims selected for lift stay.          1.80        700.00      $1,260.00
 05/10/2021   IDS      SL       Review case law, prior examples of / regarding stay       1.10        700.00       $770.00
                                relief motions.
 05/13/2021   IDS      SL       Email to SCC regarding stay relief process.               0.60        700.00       $420.00
 05/13/2021   BMM      SL       Prepare chart as hearing demonstrative of proposed        0.90        695.00       $625.50
                                relief from stay cases.
 05/13/2021   BMM      SL       Call with I. Scharf regarding relief from stay papers.    0.30        695.00       $208.50




       Case 2-19-20905-PRW, Doc 1258-9, Filed 08/25/21, Entered 08/25/21 12:29:32,
                        Description: Exhibit I - May 2021, Page 9 of 16
Pachulski Stang Ziehl & Jones LLP                                                                Page:     9
Diocese of Rochester O.C.C.                                                                      Invoice 128250
18489 - 00002                                                                                    May 31, 2021


                                                                                         Hours           Rate      Amount
 05/14/2021   IDS      SL       Revise joinder regarding stay relief.                     1.80        700.00      $1,260.00
 05/14/2021   IDS      SL       Review caselaw regarding stay relief.                     1.40        700.00       $980.00
 05/14/2021   IDS      SL       Review claim forms of movants for stay relief             2.30        700.00      $1,610.00
                                process.
 05/14/2021   IDS      SL       Revise MOL regarding stay relief process.                 2.20        700.00      $1,540.00
 05/14/2021   IDS      SL       Telephone conference with Chambers, Donato                0.20        700.00       $140.00
                                regarding stay relief scheduling.
 05/17/2021   BMM      SL       Review relief from stay filing logistics.                 0.30        695.00       $208.50
 05/17/2021   BMM      SL       Prepare logistics for relief from stay filing.            0.20        695.00       $139.00
 05/17/2021   BMM      SL       Revise relief from stay materials and send to State       0.50        695.00       $347.50
                                Court Counsel.
 05/18/2021   BMM      SL       Communications with State Court Counsel regarding         0.60        695.00       $417.00
                                relief from stay filing.
 05/19/2021   BMM      SL       Call with I. Scharf regarding relief from stay papers.    0.30        695.00       $208.50
 05/19/2021   BMM      SL       Revise relief from stay papers.                           1.00        695.00       $695.00
 05/19/2021   BMM      SL       Revise and finalize motion to seal for filing.            0.50        695.00       $347.50
 05/19/2021   BMM      SL       Revise and finalize relief from stay papers and           3.10        695.00      $2,154.50
                                analyze service requirements.
 05/19/2021   BMM      SL       Call with I. Scharf regarding relief from stay papers.    0.30        695.00       $208.50
 05/20/2021   BMM      SL       Review issues related to service of relief from stay      0.20        695.00       $139.00
                                filings.
 05/20/2021   BMM      SL       Revise relief from stay papers.                           4.30        695.00      $2,988.50
 05/21/2021   IDS      SL       Telephone call with D.Paolicelli regarding stay relief    0.40        700.00       $280.00
                                process.
 05/21/2021   BMM      SL       Revise joinder and memo of law in support of relief       2.30        695.00      $1,598.50
                                from stay motions.
 05/21/2021   BMM      SL       Call with S. Lee regarding filing and service .           0.10        695.00        $69.50
 05/21/2021   BMM      SL       Communications with S. Lee, Debtor's counsel, and         0.90        695.00       $625.50
                                Stretto regarding service of relief from stay papers.
 05/21/2021   BMM      SL       Revise SCC joinder in motion to seal.                     0.30        695.00       $208.50
 05/21/2021   BMM      SL       Communications regarding SCC joinder in motion            0.30        695.00       $208.50
                                to seal.
 05/21/2021   BMM      SL       Review COS for filing.                                    0.20        695.00       $139.00
 05/24/2021   IDS      SL       Email with PSZJ team regarding exhibits to Joinder        0.60        700.00       $420.00
                                to lift stay.
 05/24/2021   IDS      SL       Revise MOL regarding stay relief motions.                 1.80        700.00      $1,260.00




       Case 2-19-20905-PRW, Doc 1258-9, Filed 08/25/21, Entered 08/25/21 12:29:32,
                        Description: Exhibit I - May 2021, Page 10 of 16
Pachulski Stang Ziehl & Jones LLP                                                              Page:    10
Diocese of Rochester O.C.C.                                                                    Invoice 128250
18489 - 00002                                                                                  May 31, 2021


                                                                                       Hours           Rate       Amount
 05/24/2021   BMM      SL       Revise joinder and MOL.                                 2.10        695.00      $1,459.50
 05/25/2021   BMM      SL       Revise relief from stay papers and draft notice and     2.80        695.00      $1,946.00
                                proposed order.
 05/26/2021   BMM      SL       Draft reply in support of motion to file under seal.    3.60        695.00      $2,502.00
 05/27/2021   JIS      SL       Call I. Scharf regarding status of sealing motion.      0.20        700.00        $140.00
 05/27/2021   BMM      SL       Participate in call with Debtor's counsel regarding     0.40        695.00        $278.00
                                motion to seal.
 05/27/2021   BMM      SL       Review COA for reply filing.                            0.30        695.00        $208.50
 05/27/2021   BMM      SL       Revise reply brief iso of seal motion.                  1.50        695.00      $1,042.50
 05/28/2021   IDS      SL       Revise parish stay stipulation.                         0.50        700.00        $350.00
 05/28/2021   BMM      SL       Draft revised preliminary injunction language.          0.40        695.00        $278.00

                                                                                       48.40                    $33,739.50




       Case 2-19-20905-PRW, Doc 1258-9, Filed 08/25/21, Entered 08/25/21 12:29:32,
                        Description: Exhibit I - May 2021, Page 11 of 16
Pachulski Stang Ziehl & Jones LLP                                   Page:    11
Diocese of Rochester O.C.C.                                         Invoice 128250
18489 - 00002                                                       May 31, 2021


  TOTAL SERVICES FOR THIS MATTER:                                                    $68,287.00




       Case 2-19-20905-PRW, Doc 1258-9, Filed 08/25/21, Entered 08/25/21 12:29:32,
                        Description: Exhibit I - May 2021, Page 12 of 16
Pachulski Stang Ziehl & Jones LLP                                               Page:    12
Diocese of Rochester O.C.C.                                                     Invoice 128250
18489 - 00002                                                                   May 31, 2021



 Expenses

 05/05/2021   LN         18489.00002 Lexis Charges for 05-05-21                    27.12


 05/07/2021   CC         Conference Call [E105] CourtSolutions LLC, JIS            70.00


 05/07/2021   CC         Conference Call [E105] CourtSolutions LLC, JIS            70.00


 05/19/2021   CC         Conference Call [E105] CourtSolutions LLC, JIS            70.00


 05/19/2021   CC         Conference Call [E105] AT&T Conference Call, IAWN          2.13


 05/20/2021   CC         Conference Call [E105] Loop Up Conference Call, IDS        7.07


 05/21/2021   AS         Attorney Service [E107] Nationwide Legal, Inv. 30470     133.20


 05/21/2021   PO         Postage                                                  340.16


 05/21/2021   RE         ( 1980 @0.20 PER PG)                                     396.00


 05/21/2021   RE         ( 1801 @0.20 PER PG)                                     360.20


 05/21/2021   RE         ( 800 @0.20 PER PG)                                      160.00


 05/21/2021   RE         ( 1200 @0.20 PER PG)                                     240.00


 05/24/2021   RE2        SCAN/COPY ( 30 @0.10 PER PG)                               3.00


 05/24/2021   RE2        SCAN/COPY ( 28 @0.10 PER PG)                               2.80


 05/24/2021   RE2        SCAN/COPY ( 27 @0.10 PER PG)                               2.70


 05/24/2021   RE2        SCAN/COPY ( 30 @0.10 PER PG)                               3.00


 05/24/2021   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                0.20




       Case 2-19-20905-PRW, Doc 1258-9, Filed 08/25/21, Entered 08/25/21 12:29:32,
                        Description: Exhibit I - May 2021, Page 13 of 16
Pachulski Stang Ziehl & Jones LLP                                   Page:    13
Diocese of Rochester O.C.C.                                         Invoice 128250
18489 - 00002                                                       May 31, 2021



 05/24/2021   RE2        SCAN/COPY ( 12 @0.10 PER PG)                   1.20


 05/24/2021   RE2        SCAN/COPY ( 1 @0.10 PER PG)                    0.10


 05/24/2021   RE2        SCAN/COPY ( 27 @0.10 PER PG)                   2.70


 05/24/2021   RE2        SCAN/COPY ( 29 @0.10 PER PG)                   2.90


 05/24/2021   RE2        SCAN/COPY ( 16 @0.10 PER PG)                   1.60


 05/24/2021   RE2        SCAN/COPY ( 60 @0.10 PER PG)                   6.00


 05/24/2021   RE2        SCAN/COPY ( 50 @0.10 PER PG)                   5.00


 05/24/2021   RE2        SCAN/COPY ( 27 @0.10 PER PG)                   2.70


 05/24/2021   RE2        SCAN/COPY ( 16 @0.10 PER PG)                   1.60


 05/24/2021   RE2        SCAN/COPY ( 30 @0.10 PER PG)                   3.00


 05/24/2021   RE2        SCAN/COPY ( 30 @0.10 PER PG)                   3.00


 05/24/2021   RE2        SCAN/COPY ( 35 @0.10 PER PG)                   3.50


 05/24/2021   RE2        SCAN/COPY ( 29 @0.10 PER PG)                   2.90


 05/24/2021   RE2        SCAN/COPY ( 32 @0.10 PER PG)                   3.20


 05/24/2021   RE2        SCAN/COPY ( 166 @0.10 PER PG)                 16.60


 05/24/2021   RE2        SCAN/COPY ( 33 @0.10 PER PG)                   3.30


 05/24/2021   RE2        SCAN/COPY ( 2 @0.10 PER PG)                    0.20


 05/24/2021   RE2        SCAN/COPY ( 30 @0.10 PER PG)                   3.00




       Case 2-19-20905-PRW, Doc 1258-9, Filed 08/25/21, Entered 08/25/21 12:29:32,
                        Description: Exhibit I - May 2021, Page 14 of 16
Pachulski Stang Ziehl & Jones LLP                                                       Page:    14
Diocese of Rochester O.C.C.                                                             Invoice 128250
18489 - 00002                                                                           May 31, 2021



 05/24/2021   RE2        SCAN/COPY ( 13 @0.10 PER PG)                                        1.30


 05/24/2021   RE2        SCAN/COPY ( 15 @0.10 PER PG)                                        1.50


 05/31/2021   OS         Everlaw, Inv. 40898, Diocese of Rochester database for the        550.00
                         month of May

   Total Expenses for this Matter                                                     $2,502.88




       Case 2-19-20905-PRW, Doc 1258-9, Filed 08/25/21, Entered 08/25/21 12:29:32,
                        Description: Exhibit I - May 2021, Page 15 of 16
Pachulski Stang Ziehl & Jones LLP                                                         Page:    15
Diocese of Rochester O.C.C.                                                               Invoice 128250
18489 - 00002                                                                             May 31, 2021


                                                REMITTANCE ADVICE

                                    Please inlcude this Remittance with your payment

For current services rendered through:        05/31/2021

Total Fees                                                                                             $68,287.00

Total Expenses                                                                                             2,502.88

Total Due on Current Invoice                                                                           $70,789.88

  Outstanding Balance from prior invoices as of        05/31/2021          (May not include recent payments)

A/R Bill Number           Invoice Date              Fees Billed         Expenses Billed             Balance Due
 124954                   03/31/2020                $58,445.00           $5,707.02                    $11,689.00

 125273                   04/30/2020                $34,249.50             $537.00                    $34,786.50

 125950                   05/31/2020                $39,062.50             $611.96                    $39,674.46

 125952                   06/30/2020                $29,470.00             $509.50                    $29,979.50

 125953                   07/31/2020                $33,628.50             $762.92                    $34,391.42

 125954                   08/31/2020                $83,003.00             $844.40                    $83,847.40

 128227                   09/30/2020               $146,365.00             $696.62                   $147,061.62

 128231                   10/31/2020                $83,000.00           $1,677.01                    $84,677.01

 128233                   11/30/2020                $64,765.00             $551.94                    $65,316.94

 128235                   12/31/2020                $48,815.00             $530.06                    $49,345.06

 128241                   01/31/2021                $35,104.00             $611.52                    $35,715.52

 128243                   02/28/2021                $45,170.00             $688.20                    $45,858.20

 128246                   03/31/2021                $81,089.50             $807.88                    $81,897.38

 128248                   04/30/2021                $37,329.50             $550.00                    $37,879.50

             Total Amount Due on Current and Prior Invoices:                                          $852,909.39




       Case 2-19-20905-PRW, Doc 1258-9, Filed 08/25/21, Entered 08/25/21 12:29:32,
                        Description: Exhibit I - May 2021, Page 16 of 16
